

116 HRES 283 IH: Condemning racism in sports.
U.S. House of Representatives
2019-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 283IN THE HOUSE OF REPRESENTATIVESApril 2, 2019Mr. Espaillat submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCondemning racism in sports.
	
 Whereas racism has historically influenced the infrastructure in major sporting industries since its inception, after the 2016 election there seems to be a reemergence of racist rhetoric in global, national, and local discourse, and sports are not immune to this troubling trend;
 Whereas the roots of racism in sports date back to their genesis, and perhaps no example of clearing racial hurdles compares to the story of Jackie Robinson who was the first African American to break the so-called color line to play in all-White Major League Baseball as a member of the Brooklyn Dodgers and whose sacrifice and perseverance in the face of such visceral hate in response to his participation is remembered as a historic triumph for African Americans;
 Whereas Willie O’Ree became the first Black player in the history of the National Hockey League playing for the Boston Bruins, earning the mantra as the Jackie Robinson of hockey, and is still active in promoting diversity in the sport;
 Whereas policy enhancements, such as the Rooney Rule in the National Football League (NFL), have progressed inclusion and diversity in sports leagues and would potentially have a significant impact if applied to organizations in other industries;
 Whereas accounts of both blatant and subtle racism have justifiably captured the attention of fans when publicly disclosed in years past, and the recent hateful and unapologetic tropes cast by public figures, particularly the President, have elevated the issue of racism in sports to a national discussion;
 Whereas the University of Florida has recorded 52 acts of racism in sports in 2018, an increase of 11 compared to the previous year;
 Whereas internationally the number of instances of racism in sports more than doubled in 2018 compared to the prior year;
 Whereas within the last month the Utah Jazz, of the National Basketball Association (NBA), levied a lifetime ban against a fan who deliberately and repeatedly called NBA star Russell Westbrook boy leading up to a game in Salt Lake City, Utah;
 Whereas athletes in several sports leagues who were initially inspired by NFL player Colin Kaepernick chose to exercise their constitutional right by abstaining from participating in the national anthem to shed light on the killing of unarmed Black men by police officers and the widespread injustices that minorities still face;
 Whereas xenophobic, misogynistic, and racist rhetoric should not be condoned in any circumstance, a basic value that has been ignored by the President when he aims hateful comments at athletes of color in his public comments on the internet and at rallies;
 Whereas the President’s behavior seems to have had a spill-over effect on others who now feel enticed to propel racism and hate speech in the name of sports rivalries;
 Whereas players like Russell Westbrook have received fines for responding to fans’ racist, threatening, or antagonistic comments;
 Whereas racism has been documented as a lingering problem in some locker rooms over the years, and closeted racism has recently become an issue at the ownership level;
 Whereas Donald Sterling, who had owned the NBA’s Los Angeles Clippers, was captured on tape making denigrating, racist comments about African Americans and NBA legend Earvin Magic Johnson, Jr.;
 Whereas the media’s role in advancing racial undertones and race-based expectations continues to be latent, such as when Serena Williams, who is hailed as the best female tennis player of all time, received racially charged press coverage for her passion and drive described as outbursts, while her White colleagues often do not receive such criticism for similar displays of passion;
 Whereas debate has sparked around the Cleveland Indians and Washington Redskins for their use of logos viewed as racist, demeaning, and inconsiderate;
 Whereas the Washington Redskins owner has refused to entertain the idea of changing the name of the team, while the Cleveland Indians announced the decision to remove their controversial team logo from all uniforms but continue to sell merchandise emblazoned with the logo;
 Whereas the continued success of athletes of color over the years has led to a series of successes by players, including former NFL quarterback Doug Williams’ success winning a Super Bowl, shattering the construct previously subscribed to by NFL coaches and scouts, and diminishing the negative, inaccurate connotations previously held against African-American quarterbacks;
 Whereas, during the 2018 FIFA World Cup, FIFA imposed penalties against Russia for its fans’ racist behavior aimed at France’s players of color;
 Whereas because the popularity of sports has a wide reach that expands demographics, sports have a unique potential to steer the conversation around discrimination and racism;
 Whereas sports have always been based on the principle of a level playing field in which achievement is not based on race, ethnicity, or religion, but simply on a player’s ability; and
 Whereas major sports leagues have sought to expand diversity and invest in communities of color, but there is still more work to be done around altering the public discourse on race and racism: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)athletes have the right to exercise their constitutionally protected right to freedom of speech;
 (2)racism in sports must be combatted and unequivocally condemned; and (3)public officials should use their platform to encourage diversity in sports and highlight role models for young members of minority communities.
			